Citation Nr: 1748827	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-36 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent prior to July 22, 2011 and in excess of 70 percent thereafter for an anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to August 1980, September 2002 to September 2004, February 2006 to December 2008.  His awards and decorations include the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In November 2016, the Board remanded the issues of entitlement to service connection for sleep apnea, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and whether VA overpayment was properly created for additional evidentiary development.  Those issues have not yet been returned to the Board for appellate review.

In November 2016, the Board also denied the issue of entitlement to service connection for PTSD, assigned a 30 percent disability rating, and no higher, for anxiety disorder NOS prior to July 22, 2011, and denied an initial rating in excess of 70 percent for anxiety disorder NOS since July 22, 2011.  The Veteran appealed the November 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated September 8, 2017 granted the motion and remanded the case to the Board.  These issues have been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the September 2017 JMR, the issues on appeal are remanded for the AOJ to issue a Supplemental Statement of the Case (SSOC).  Specifically, the parties agreed that additional evidence relevant to these issues on appeal was obtained and associated with the record after the December 2011 Statement of the Case (SOC) and November 2012 SSOC and prior to the case being certified to the Board in March 2015.  Such evidence includes a June 2014 VA examination report for mental disorders.  As a result, the AOJ should have had initial consideration of the evidence prior to review by the Board.  See 38 C.F.R. §§ 19.31(b), 19.37 (2017).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims.  If any decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


